352 F.2d 76
Manuel Calixto ROJAS DE DIAZ, a/k/a Carlos Rojas, Appellant,v.UNITED STATES of America, Appellee.
No. 22100.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1965.

Jack L. King, Miami, Fla., for appellant.
Aaron A. Foosaner, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM.


1
This appeal attacks the conviction and sentence of appellant on the sole ground of insufficiency of the evidence.  The conviction was based largely upon the testimony of a Federal Narcotics Bureau agent.


2
We conclude that the testimony of this agent, together with corroborating evidence, touching the time and place of the several transactions, was sufficient to meet the test.  We are unable to determine that reasonable minds could not find that the evidence excludes every hypothesis but that of guilt.  Kaplan v. United States, 9th Cir., 329 F.2d 561, 563.


3
The judgment is affirmed.